Citation Nr: 0904718	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  05-31 746	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to disability benefits under the provisions 
of 38 U.S.C.A. § 1151 for additional disability, identified 
as shortness of breath and a sleep disorder and claimed to be 
the result of March 2005 VA medical treatment.

2.  Entitlement to disability benefits under the provisions 
of 38 U.S.C.A. § 1151 for additional cardiac disability 
claimed to be the result of March 2005 VA medical treatment.

3.  Entitlement to disability benefits under the provisions 
of 38 U.S.C.A. § 1151 for additional renal/kidney disability 
claimed to be the result of March 2005 VA medical treatment.

(The claim for reimbursement of medical expenses incurred at 
a private medical facility in March 2005 is addressed in a 
separate decision.)  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had an initial period of active duty for 
training from February 19, 1962 to September 11, 1962; he 
also served on active duty from September 30, 1962 to October 
23, 1962.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2006 rating decision 
issued by the Jackson, Mississippi Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

The issue of entitlement to disability benefits under the 
provisions of 38 U.S.C.A. § 1151 for additional renal 
disability claimed to be the result of March 2005 VA medical 
treatment is addressed in the REMAND portion of the decision 
below and that issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At his July 2007 personal hearing at the RO, prior to the 
promulgation of a decision in the appeal, the appellant 
withdrew his appeal as to the issue of entitlement to 
benefits under 38 U.S.C.A. § 1151 for additional disability 
described as shortness of breath and a sleep disorder and 
claimed to due to March 2005 VA medical treatment.

2.  In February 2002, the appellant had a history of coronary 
artery disease (CAD) with a coronary artery bypass graft 
(CABG) surgery performed in May 2002.

3.  The appellant underwent a colonoscopy at a VA hospital in 
March 2005; he experienced cardiopulmonary arrest while he 
was in the recovery room.

4.  The appellant thereafter incurred an inferoposterior 
myocardial infarction that was complicated by multilobar 
pneumonia, mitral regurgitation due to papillary muscle 
dysfunction and pulmonary edema.

5.  As a result of a March 2005 colonoscopy performed at a VA 
medical facility, the appellant developed additional 
disability, namely mitral insufficiency and congestive heart 
failure.

6.  Resolving doubt in favor of the appellant, it is at least 
as likely as not that the proximate cause of the appellant's 
additional cardiac disability was error in judgment or other 
similar fault in the rendering of medical care by VA health 
care personnel in March 2005.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appellant's 
Substantive Appeal on the issue of entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for additional 
disability described as shortness of breath and a sleep 
disorder and claimed as the result of VA treatment in March 
2005 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 20.202, 20.204 (2008).

2.  Resolving doubt in favor of the appellant, the criteria 
for compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for the cardiac residuals (mitral 
insufficiency and congestive heart failure) of the 
colonoscopy conducted at a VA hospital in March 2005 have 
been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA), VA has specified 
duties to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, the regulations implementing this law 
are applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date.  VAOPGCPREC 7-2003.  

As will be discussed below, the Board finds that entitlement 
to compensation under the provisions of 38 U.S.C.A. § 1151 
for additional cardiac pathology is warranted; therefore, a 
full discussion of whether VA met these duties is not needed.  
It is important to note, however, that VA provided notice, in 
March 2006, with respect to the initial disability rating and 
effective date elements of a claim.  In addition, a 
discussion of the duty to assist is not required for a 
withdrawn claim.

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  38 U.S.C.A. § 1151 claim for shortness of breath and a 
sleep disorder

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).

In July 2007, the appellant was afforded a personal hearing 
at the RO.  A transcript of the hearing testimony has been 
associated with the claims file.  The transcript of the 
hearing shows that the appellant withdrew his appeal for his 
claim of entitlement to 38 U.S.C.A. § 1151 benefits for 
additional disability described as shortness of breath (SOB) 
and a sleep disorder.  These oral statements, when 
transcribed, became a "writing."  Tomlin v. Brown, 5 Vet. 
App. 355 (1993). 

Thus, the evidence of record shows that the appellant 
withdrew his appeal in a written statement submitted in July 
2007; this was prior to a promulgation of a decision in the 
appeal.  The appellant has withdrawn his appeal as to the 
claim of entitlement to 38 U.S.C.A. § 1151 benefits for 
additional disability described as SOB and a sleep disorder.  
Hence, there remain no allegations of errors of fact or law 
as to this particular issue for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review 
the appeal of this 38 U.S.C.A. § 1151 claim and this 
particular claim is dismissed.

II.  38 U.S.C.A. § 1151 claim for cardiac disease

For purposes of VA compensation under 38 U.S.C.A. § 1151, a 
disability is a qualifying additional disability, if the 
additional disability was not the result of the veteran's 
willful misconduct and the disability was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by the Secretary of 
VA, and the proximate cause of the disability or death was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.

In order for the appellant to be eligible or compensation 
under 38 U.S.C.A. § 1151 due to VA treatment, the evidence 
must establish that he sustained additional disability and 
that this additional disability is etiologically linked to 
the VA treatment by the appropriate standard under 
38 U.S.C.A. § 1151.  If there is no competent evidence of 
additional disability or no evidence of a nexus between the 
hospitalization, medical or surgical treatment, or 
examination and the additional disability or death of the 
veteran, the claim for compensation under 38 U.S.C.A. § 1151 
must be denied.  

The appellant contends that his March 2005 mitral valve 
repair surgery was necessitated by the medical care he 
received in conjunction with a colonoscopy performed at a VA 
facility that same month.  He also contends that his current 
congestive heart failure is reflective of additional heart 
disability that is etiologically related to the medical care 
he received in conjunction with that March 2005 colonoscopy 
performed at a VA facility.  

38 U.S.C.A. § 1151 provides that compensation under chapters 
11 and 13 of 38 U.S.C. shall be awarded for a qualifying 
additional disability or a qualifying death of a veteran in 
the same manner as if such additional disability or death 
were service connected.  For the purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and -

(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary [of the VA], either by a 
Department employee or in a Department 
facility as defined in section 1701(3)(A) 
of this title, and the proximate cause of 
the disability or death was --

	(A) carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

	(B) an event not reasonably 
foreseeable; or

(2) the disability or death was 
proximately caused by the provision of 
training and rehabilitation services by 
the Secretary (including by a service-
provider used by the Secretary for such 
purpose under section 3115 of this title) 
as part of an approved rehabilitation 
program under chapter 31 of this title.

38 U.S.C.A. § 1151.

In order for the appellant to be eligible or compensation 
under 38 U.S.C.A. § 1151 due to VA treatment, the evidence 
must establish that he sustained additional disability and 
that this additional disability is etiologically linked to 
the VA treatment by the appropriate standard under 
38 U.S.C.A. § 1151.  If there is no competent evidence of 
additional disability or no evidence of a nexus between the 
hospitalization, medical or surgical treatment, or 
examination and the additional disability or death of the 
veteran; the claim for compensation under 38 U.S.C.A. § 1151 
must be denied.  

In this case, the medical evidence of record indicates that 
the appellant had been diagnosed with CAD prior to the March 
2005 colonoscopy.  The appellant had also undergone CABG 
surgery in 2002.

Review of the evidence of record reveals that the appellant 
underwent a colonoscopy at a VA hospital in March 2005, and 
that he experienced cardiopulmonary arrest while he was in 
the recovery room after that procedure.  The appellant almost 
immediately thereafter incurred an inferoposterior myocardial 
infarction that was complicated by multilobar pneumonia, 
mitral regurgitation due to papillary muscle dysfunction and 
pulmonary edema.  Subsequently, the appellant had to undergo 
a mitral valve annuloplasty repair and a triple vessel CABG 
redo.  Thus, the appellant developed additional disability, 
namely mitral valve insufficiency and congestive heart 
failure that reflects aggravation of his pre-existing cardiac 
pathology.

The evidence of record includes a VA medical opinion dated in 
January 2006.  The VA doctor reviewed the appellant's claims 
file and stated that there was no indication from the chart 
review of any negligence on the part of VA health care 
providers in performing the colonoscopy.  The reviewer 
further stated that there was no evidence to support the 
claim that there was negligence or lack of proper skill or 
similar finding of fault on the part of VA concerning the 
colonoscopy that preceded the appellant's cardiac arrest and 
myocardial infarction.  

Review of the evidence of record reveals that the appellant's 
complete VA medical records from the March 2005 VA 
hospitalization were not added to the claims file until 
August 2007.  In addition, Social Security Administration 
records were not added to the claims file until June 2007.

Thus, while the January 2006 VA reviewer was competent to 
render a medical opinion, this opinion was apparently 
rendered by the examiner without a comprehensive review of 
the record and it is therefore of limited probative value.  
Cf. Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. 
Brown, 8 Vet. App. 332, 339-340 (1995) (regarding the duty of 
VA to provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder and medical record history to ensure accurate 
opinions regarding etiology of disorders and diseases).  
Furthermore, the facts underlying the opinion are unknown.  
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  Medical 
opinions that are speculative, general, or inconclusive in 
nature do not provide a sufficient basis upon which to 
support a claim.  38 C.F.R. § 3.102; see also Bloom v. West, 
12 Vet. App. 185, 187 (1999); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).  These factors greatly diminish the probative 
value of this January 2006 opinion.

The evidence of record also includes a June 2008 VA medical 
opinion from a cardiologist.  The cardiologist rendered an 
opinion concerning the appellant's contentions that his 
current cardiac pathology is related to the March 2005 VA 
mishandling of his colonoscopy.  

The cardiologist provided a detailed summary of the events 
that transpired during the colonoscopy and after the 
colonoscopy.  This physician stated that the appellant, a 
patient with known CAD, was found to have low blood pressure 
readings at various times during the colonoscopy and that 
such low blood pressure readings could have resulted in 
coronary insufficiency and ischemia with resulting 
cardiopulmonary arrest.  The reviewer concluded that the 
telemetry electronic monitoring device alarms had been 
silenced.  The cardiologist stated that, given the 
appellant's known history of CAD, continuous cardiac 
monitoring (telemetry and blood pressure) until the 
appellant's blood pressure returned to normal would have been 
optimal.  The cardiologist found that there is no 
documentation in the record that this was done.  

In addition, the cardiologist stated that the presence of 
hypotension and unrecognized hypokalemia during the procedure 
were likely factors in the development of cardiopulmonary 
arrest and myocardial infarction.  The cardiologist also 
cited the apparent failure to continue blood pressure and 
electrocardiographic monitoring until the appellant's blood 
pressure returned to pre-procedure levels as a factor.  The 
reviewer further noted that the overall documentation of the 
appellant's symptoms before the procedure and during the 
procedure was not particularly strong.  The cardiologist 
indicated that the evidence suggested an equal possibility of 
each of two lines of evidence and concluded that it was as 
likely as not that it was an error in judgment or similar 
instance of fault on the part of VA in furnishing hospital 
care that led to the appellant's development of additional 
cardiac pathology. 

Base on the thoroughness and detail contained in the June 
2008 VA medical opinion, the Board finds that the opinion is 
a probative medical opinion.  Having carefully considered the 
appellant's contentions in light of the evidence of record 
and the applicable law, the Board finds that the weight of 
such evidence is in approximate balance and the claim will be 
granted on this basis.  38 U.S.C.A § 5107(b) (West 2002); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. 
Brown, 5 Vet. App. 413, 421 (1993) (Observing that under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

The Board finds the evidence to be at least in equipoise in 
that there was a causal relationship between the medical care 
rendered by VA in connection with the March 2005 colonoscopy 
and the appellant's subsequent development of mitral valve 
damage and congestive heart failure.  The Board therefore 
finds that the appellant did experience cardiac additional 
disability, namely mitral insufficiency and congestive heart 
failure, related to VA medical treatment rendered in March 
2005, in that there was a causal relationship between the 
March 2005 colonoscopy and the subsequent development of 
cardiopulmonary arrest and myocardial infarction.  The Board 
further finds that the proximate cause of the appellant's 
additional cardiac disability was error(s) in judgment or 
similar instance of fault on the part of the VA medical 
personnel in connection with the March 2005 colonoscopy.


ORDER

The appeal for the claim of entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for additional disability 
described as shortness of breath and a sleep disorder and 
claimed as the result of VA medical treatment is dismissed.

Compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for additional cardiac disability (mitral 
insufficiency and congestive heart failure) resulting from VA 
medical treatment (March 2005 colonoscopy) are granted.


REMAND

A determination has been made that additional evidentiary 
development is necessary with respect to the claims for 
higher ratings.  Accordingly, further appellate consideration 
will be deferred and this case is remanded to the RO for 
action as described below.

The RO last issued a Statement of the Case (SOC) that 
addressed the issue of entitlement to service connection for 
kidney disease pursuant to the provisions of 38 U.S.C.A. 
§ 1151 in January 2007.  The RO later transferred the claims 
file to the Board in August 2008; the VA Form 8 reflects that 
only the medical reimbursement issue was certified to the 
Board.  

Review of the evidence of record reveals that the reports of 
a VA medical record reviews conducted in May 2008 (a negative 
opinion), and June 2008 (a positive opinion), have been added 
to the claims file; this evidence was not addressed in the 
January 2007 SOC.  This additional evidence appears to be 
relevant to the renal/kidney disease 38 U.S.C.A. § 1151 
issue.  Since the additional evidence in question is neither 
duplicative of other evidence nor irrelevant, and since a 
Supplemental Statement of the Case (SSOC) pertaining to that 
evidence was not issued, this evidence must be referred back 
to the RO.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. 
§ 20.1304.

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all medical care providers, 
private or government, that have treated 
him for any kidney/renal problems since 
2005.  After securing the necessary 
release(s), the AMC/RO should obtain 
those records that have not been 
previously secured.  This should include 
laboratory test results, clinic notes, 
nurses' notes, progress notes, doctors' 
orders, admission and discharge 
summaries, OR notes, x-ray and other 
imaging reports and all other 
information.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results, and should be given 
opportunity to submit the sought-after 
records.

2.  If any additional development, such 
as obtaining a medical opinion 
delineating the present existence and 
extent of any renal/kidney disease, is 
necessary to re-adjudicate the 
38 U.S.C.A. § 1151 kidney/renal disease 
issue, especially in light of any newly 
received records, that development should 
be accomplished.

3.  Thereafter, the AMC/RO should 
consider all of the evidence of record, 
including the grant of benefits for 
additional cardiac disability contained 
herein and re-adjudicate the appellant's 
38 U.S.C.A. § 1151 kidney/renal disease 
claim on appeal.  If the benefit sought 
on appeal remains denied, the appellant 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the 38 U.S.C.A. § 1151 issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


